DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
The claims, remarks, and/or amendments filed on 06/28/2022 are acknowledged. Claims 1, 8-12 amended and claims 13-15 are newly added.

Response to arguments
Withdrawn Rejections
Receipt and consideration of Applicants' amended claim set and remarks filed on 06/28/2022 is acknowledged. Rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, Y, et al., U.S. Patent Application Publication 2009/0076171 in view of Krishna, V., et al., U.S. Patent Application Publication 2012/0123182 and Chen, Z., et al., (Theranostics, 2012).
This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 06/28/2022 and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive.
Zhao teaches methods of treating tumors using an effective dose of metallofullerol nanoparticles such as [M@C2m-(OH)x]n  such as Gd@C82-(OH)x nanoparticles (water soluble, negative charged, rigid particles, that can absorb outside radiation) to treat cancers such as liver cancer and solid tumors such as sarcomas in humans (human osteosarcoma, angiosarcoma, etc.), compare instant claims 1-2, 4-5, 8-9, and 11-12. (See claims 28-30 and example 1.) Zhao teaches that the metallofullerene particles can be 1-200 nm in size that jam or get stuck in the pores or tumor microvessels jamming and blockinsg the microvessels, compare instant claims 1 and 14-15. (See paragraph 0008.) In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Zhao teaches that the compositions can be administered via venous injection, compare instant claims 1 and 10. (See paragraph 0027.)
Zhao does not teach further irradiating the fullerene particles during tumor treatment to further activate the particles. 
Krishna teaches methods of treating tumors using metallofullerol nanoparticles such as gadofullerenes, carboxyfullerenes, and polyhydroxyfullerenes by delivering them to a tumor and then irradiating them with EM radiation such as radiowave and light radiation to heat the particles and destroy the tumor upon heating, compare instant claims 1 and 6-7. (See claim 22 and paragraphs 0038-0039.) Krishna teaches that the ignition of the carbon materials can be caused by laser ablation or proximal light flash and that the materials can undergo a thermally induced phase change, compare instant claims 1 and 6. (See paragraph 0003.)
Chen teaches methods of destroying tumors by injecting them with hydroxyl or carboxyl functionalized fullerenes and then irradiating them with a 785 nm pulsed laser to cause both photothermal ablation and acoustic-explosion of the fullerenes to kill the tumors within 20 hours. (See abstract, page 241, paragraph 5, and page 243, paragraph 3.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to further irradiate the tumor inhibiting fullerenes delivered to tumors in the methods of Zhao with either radiowave or pulsed laser radiation in order to heat and expand/explode the fullerenes in the tumors heating and killing the tumors as taught by Krishna and Chen. One of ordinary skill in the art at the time of the invention would have been motivated to make this combination in order to further speed the death of the tumors to which the fullerenes are administered by heating and exploding the fullerenes in them in order to further harm the tumors and rapidly kill the tumors in a patient as taught by Krishna and Chen. One of ordinary skill in the art would have had a predictable expectation of success as all of the art is directed to the killing of tumors by administering fullerene particles to the tumors in order to inhibit and kill them and Krishna and Chen teach using the same types of fullerenes as Zhao as well as allowing for their use to rapidly tumors not only by the presence of the fullerenes but also by additional heating and hyperthemia/acoustic therapy of the tumors..

Response to Applicant’s Arguments Regarding Above Rejections
Applicant notes that while Zhao teaches that Gd@C82(OH)x can be used to treat tumors, Zhao does not teach or suggest irradiating the Gd@C82(OH)x during treatment, does not teach or suggest using the recited Gd@C82(OH)x monocrystalline nanoparticles, and does not teach or suggest using the recited Gd@C82(OH)x monocrystalline nanoparticles in combination with RF radiation for inducing morphological changes in the nanoparticles.”
In response to these arguments, Zhao suggests using Gd@C82(OH)x nanoparticle complexes of 1-200 nm and specifically Gd@C82(OH)22 nanoparticle complexes that get stuck in tumor pores and kill tumor cells even without external heating as previously discussed. These appear to be the same particles instantly claimed in chemical structure and size. The further radiation of the particles to increase their cancer killing is taught by Krishna and Chen both of which teach heating the nanoparticles with radiation including radiowave and light radiation that results in local heating of the particle such that the undergo thermally induced phase change or acoustic-explosion (popping) resulting in killing the tumors. The combination of these references do indeed appear to teach the nanoparticles claimed as well as their subsequent radiation that leads to tumor death reading on the instantly claimed active steps. 

Applicant submits that the technical aspects of the method taught in Zhao is materially distinct from the methods recited in claim 1 which provides, in part, "metallofullerene monocrystalline nanoparticles are configured to absorb the outside radiation energy ... [and] expand rapidly in volume due to phase transition, thereby causing a change in morphologies, structures, functions or combinations thereof of endothelium cells of tumor vessels." (emphasis added). Applicant submits that treatment according to the method of claim 1 results in the mechanical destruction of portions of the tumor as a result of the rapid volume expansion of the nanoparticles without a substantial increase in the temperature of tissue adjacent the nanoparticles. Applicant maintains that the recited mechanism is neither taught nor suggested in connection with the photothermal therapy utilized by Zhao and others which utilize one or more material(s) having a high photothermal conversion efficiency that are injected into the patient, collected near tumor tissues using targeted recognition technology, and then irradiated by an external light source (generally near-infrared light) to convert light energy into heat energy so as to kill cancer cells. These treatment methods rely on heat alone to kill cancer cells, in which case the temperature at the tumor site is usually required to be more than 42 °C (107.6 °F.)  When utilizing the recited methods for treating a tumor, however, the relatively minor heating seen in the tumor indicates that there is no significant change in the temperature at the tumor site during the treatment and, consequently, that the recited method is not utilizing the prior art photothermal treatment. See FIG. 1 reflecting an trial of a treatment method consistent with the recited methods. As can be seen from FIG. 1, after radio frequency irradiation the temperature of the aqueous solution of Gd@C82(OH)x monocrystalline nanoparticles is increased by no more than about 2 degree Celsius an increase insufficient to achieve the hyperthermia effect that is utilized in the method disclosed in Zhao. During the treatment using the recited methods, temperature changes at the tumor site were monitored and the collected data demonstrates that radio frequency irradiation of Gd@C82(OH)x monocrystalline nanoparticles simply does not generate a therapeutic level of heat at the tumor site, does not significantly alter the ambient temperature, and induces primarily the recited nano-scale phase transition expansion of the Gd@C82(OH)x monocrystalline nanoparticles. Applicant maintains, therefore, that it is clear from this experimental data that in connection with the recited methods the Gd@C82(OH)x monocrystalline nanoparticles under RF radiation are not capable of treating tumors by means of hyperthermia.
	In response to these arguments, the instant claims require that the particles are heated in claim 1 and irradiated to the degree a phase change occurs in the particles in new claim 13 (again heated). So both the instant claims and the prior art teach the active steps of administration of Gd@C82(OH)x nanoparticles to patients that accumulate in the tumors and kill them as well as further irradiating these particles in order to enhance this killing effect. Zhao alone teaches that the particles without heating already kill tumors. The active steps provided by the prior art, administration of Gd@C82(OH)x nanoparticles and irradiation of the particles are the same. Though applicant indicates that the prior art teaches a different mechanism of action than they suggest the actual method steps and resultant anticancer effects are the same. The mere discovery of a different mechanism of action does not render methods requiring the same active steps found in the prior art non-obvious without further providing for a difference in the active steps performed, amount of radiation supplied, etc. Currently applicant argues that the heat for their invention causes a morphology change but no heating of the surrounding tissue however no comparison to the prior art is provided nor are any set radiation amounts recited in the claims, merely a suggested mechanism of action that appears to be inherent to such Gd@C82(OH)x particles when they are heated via irradiation. Applicant further contends that RF radiation cannot provide for hyperthermia of the particles and thus is different than Zhao, however Zhao is not directed to hyperthermia. The further art of Krishna and Chen are directed towards irradiant fullerene particles and also teach using rf radiation to achieve cancer killing effects. It is also noted that claim 13 does not require any specific type nor amount of radiation and neither claim provides any specific temperature that must be achieved. The instant specification also indicates that the phase transition temperatures for the instant claims should be 40-90 degrees C, which appear to be common temperatures used for cancer hyperthermia. Thus it is unclear how the step of irradiation or rf irradiation of the particles without any further dosage amounts or upper temperature limits distinguishes the instantly claimed active steps from the prior art. Given this these arguments are not found persuasive.

Applicant submits that Krishna teaches that metal fullerenes can be used to treat tumors by photothermal therapy. Krishna teaches that metal fullerenes, when irradiated (with, such as RF and light radiation), can heat particles and destroy tumors. For example, Krishna teaches Gadofullerenes(Gd@C82) can exhibit a temperature rise of 10 °C within 5 minutes of irradiation (see Krishna at [0045]). Applicant maintains that Krishna does not teach or suggest that Gd@C82(OH)x monocrystalline nanoparticles can be used in combination with radio frequency to induce physical damage within the treated tumors as a result of radiation induced expansion. Applicant further notes that Krishna utilizes metal fullerenes disclosed and utilized by Krishna are Gd@C82 while the metal fullerenes recited in connection with the present application are Gd@C82(OH)x. Applicant submits, therefore, that Krishna's metal fullerenes are structurally and functional distinct from the metal fullerenes recited in connection with the claimed methods. Applicant further notes that Krishna does not teach or suggest that the disclosed Gd@C82 monocrystalline nanoparticles can be used in combination with RF radiation to treat tumors. Applicant submits, therefore, that one of ordinary skill in the art, in light of the noted teachings of Zhao and Krishna, would not be motivated to, or capable of, combining the teachings of Krishna and Zhao to obtain the technical solution of the present application.
 In response to these arguments, it is noted that Zhao already teaches that Gd@C82(OH)x nanoparticles block tumor microvessels killing cancer cells even without further heating. (See paragraph 0008.) Thus the killing of tumor cells due through a mechanism of blockage by Gd@C82(OH)x nanoparticles is already found in Zhao. The further increased killing caused by RF or laser irradiation is taught by both Kishna and Chen fullerene nanoparticles including both Gd@C82 and polyhydroxy fullerenes increasing their anticancer effects as well that such particles can be caused to rapidly expand or explode. While applicant may have found yet another mechanism through which this anticancer effect functions the same active steps of supplying Gd@C82(OH)x fullerenes and irradiating the fullerenes with radiation including RF radiation is already set forth in the art with the same specificity as claimed and thus further elucidation of the mechanism arising from anticancer fullerene particles in tumors does not appear to render these already known steps non-obvious in light of the art already teaching them to kill cancers. The newly applied art of Yumita also teaches that fullerene anticancer effects can be further activated using sonodynamic ultrasound irradiation leading to free radical formation killing the cancer cells. (See abstract and figures 3-5.) Thus yet another mechanism of action occurring during the irradiation of anticancer fullerene particles leading to tumor death that does not require heating is taught by the prior art and provides for the same identical active steps claimed leading to the same intended result of killing tumors. The further elucidation of the many mechanistic steps leading to cancer death however does not alter that the main steps administering Gd@C82(OH)x fullerene nanoparticles and irradiating such fullerene particles leads to the death of tumor cells and these are the same steps instantly claimed without any further required active steps or limitations upon the amount of radiation applied, temperatures reached, etc. that differentiate the active steps from the prior art.

Applicant argues: “Chen discloses hydroxyl or carboxyl functionalized fullerenes and discloses irradiating them with a 785 nm pulsed laser to cause both photothermal ablution and acoustic explosion of the fullerenes to kill tumors. Applicant first notes that the external energy source disclosed in Chen is a pulsed laser, which is completely different from the radio frequency of the present application. Applicant further notes that Chen does not teach that the fullerenes are Gd@C82(OH)x monocrystalline nanoparticles. Applicant submits that because both the functional material, the fullerene material(s), and the external energy sources disclosed in Chen are materially different from those used in the recited method. Moreover, Applicant notes that the principle of tumor treatment utilized in Chen, like that of Zhao and Krishna, relies on photothermal heating and is, consequently, materially different from the method as recited in claim 1. Applicant maintains, therefore, that Chen does not cure or even address the noted deficiencies noted previously in connection with the teachings of Zhao and Krishna. Applicant submits, therefore, that Chen would not guide one of ordinary skill in the art to conceive of or produce the recited method(s) without undue experimentation.”
In response to these arguments, newly provided claims 13-15 do not specify the type of radiation provided to the metallofullerene nanoparticles. Regarding the mechanism of action, multiple mechanisms are disclosed in the art occurring during the killing of cancer cells treated with fullerene nanoparticles and irradiated by rf or light radiation. However the active steps are the same in the prior art and instant claims, namely administering Gd@C82(OH)x fullerene nanoparticles previously taught in the art to lead to their blocking of tumor vasculature and further irradiating fullerene nanoparticles taught in the prior art to lead to hyperthermia, exploding/popping of the nanoparticles, or formation of ROS chemicals that kill the cancer cells all of which mechanisms are taught to lead to cancer death. Thus, though there are multiple mechanism by which the cancer cells may ultimately die, method steps claimed and the method steps taught by the prior art of administering Gd@C82(OH)x fullerene nanoparticles and further irradiating fullerene nanoparticles to increase their anticancer effects are the same steps without any limitations on the actual active steps performed such as the radiation amounts provided or other limitations leading from the discovery of this new mechanism of action to a non-obvious method. Given this, these arguments are not found persuasive.

Applicant submits that support for new claim 13 may be found in at least claim 1 and the discussion in the Specification regarding the behavior of the recited nanoparticles when exposed to radiation energy at page 5, line 24 to page 6, line 17. Applicant submits that claim 13, and the claims that depend therefrom are patentable over the applied references for at least the reasons detailed above in connection with claim 1. 
In response to this argument, both the art of Krishna and Chen indicate that explosions, phase transformations, or pops occur during their irradiation of fullerene nanoparticles appearing to read of irradiation sufficient to alter the morphology of the fullerene nanoparticles and thus still appears to read on the instant claims. Given this, these arguments are not found persuasive.


New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, Y, et al., U.S. Patent Application Publication 2009/0076171 in view of Krishna, V., et al., U.S. Patent Application Publication 2012/0123182 and Yumita, N., et al., (Ancitcancer Research, 2013).
Zhao teaches methods of treating tumors using an effective dose of metallofullerol nanoparticles such as [M@C2m-(OH)x]n  such as Gd@C82-(OH)x nanoparticles (water soluble, negative charged, rigid particles, that can absorb outside radiation) to treat cancers such as liver cancer and solid tumors such as sarcomas in humans (human osteosarcoma, angiosarcoma, etc.), compare instant claims 1-2, 4-5, 8-9, and 11-12. (See claims 28-30 and example 1.) Zhao teaches that the metallofullerene particles can be 1-200 nm in size that jam or get stuck in the pores or tumor microvessels jamming and blockinsg the microvessels, compare instant claims 1 and 14-15. (See paragraph 0008.) In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Zhao teaches that the compositions can be administered via venous injection, compare instant claims 1 and 10. (See paragraph 0027.)
Zhao does not teach further irradiating the fullerene particles during tumor treatment to further activate the particles. 
Krishna teaches methods of treating tumors using metallofullerol nanoparticles such as gadofullerenes, carboxyfullerenes, and polyhydroxyfullerenes by delivering them to a tumor and then irradiating them with EM radiation such as radiowave and light radiation to heat the particles and destroy the tumor upon heating, compare instant claims 1 and 6-7. (See claim 22 and paragraphs 0038-0039.) Krishna teaches that the ignition of the carbon materials can be caused by laser ablation or proximal light flash and that the materials can undergo a thermally induced phase change, compare instant claims 1 and 6. (See paragraph 0003.)
Yumita teaches that polyhydroxy fullerene particles can damage cancer cells and the damage can be enhanced by sonodynamic (RF energy) radiation of the particles in tumors leading to destruction of tumor tissue upon irradiation with such particles present similar. (See abstract and figures 3-5.) Yumita teaches that the polyhydroxy fullerene particles are activated to produce ROS species that kill cancer cells and be activated photothermally and via ultrasound. (Seepage 3146, paragraphs 1-2.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to further irradiate the tumor inhibiting fullerenes delivered to tumors in the methods of Zhao with either radiowave radiation in order to heat and expand/explode or produce anticancer ROS agents with the fullerenes in the tumors as taught by Krishna and Yumita. One of ordinary skill in the art at the time of the invention would have been motivated to make this combination in order to further speed the death of the tumors to which the fullerenes are administered by exploding and forming ROS agents using the fullerene in order to further harm the tumors and rapidly kill the tumors in a patient as taught by Krishna and Yumita. One of ordinary skill in the art would have had a predictable expectation of success as all of the art is directed to the killing of tumors by administering fullerene particles to the tumors in order to inhibit and kill them and Krishna and Yumita teach using the same types of fullerenes as Zhao as well as allowing for their use to rapidly tumors not only by the presence of the fullerenes but also by additional RF irradiation / acoustic therapy of the tumors..

Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE W RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 10-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618